Exhibit 10.1

As of June 29, 2007

Co-Investment LLC VII (Intcomex)

C/o Citigroup Venture Capital International,

a unit of Citigroup Alternative Investments

399 Park Avenue, 14th floor

New York, New York 10022

Attention: Juan Pablo Pallordet / Enrique Bascur

Ladies and Gentlemen:

1. Reference is made to the Stock Purchase Agreement (the “Agreement”) dated
August 27, 2004, by and among Co-Investment LLC VII (Intcomex) (“CVC”) (as
assignee of Court Square Capital, Ltd.), the Sellers party thereto (the
“Sellers”) and Intcomex, Inc. (the “Company”). Capitalized terms not otherwise
defined herein shall have the meanings specified in the Agreement.

2. Pursuant to a tax audit of the Company’s Uruguayan subsidiary TGM, S.A.
(“TGM”) for the period 2002 through 2006 initiated in October of 2006 by
Uruguay’s tax authority, the Dirección General Impositiva (“DGI”), TGM has
agreed with DGI and the Uruguayan customs authorities to enter into settlement
agreements with TGM providing for settlement payments and consideration in kind
(the “Settlement Payments”).

3. The undersigned, Michael Shalom and Anthony Shalom (the “Shalom Sellers”), as
Main Sellers, hereby confirm and agree that they are jointly and severally
obligated to indemnify CVC under Section 9.3 of the Agreement for breach of the
representations and warranties contained in Section 3.11 of the Agreement on
account of the portion of the Settlement Payments corresponding to the tax audit
period from 2002 until the Closing Date, which the parties agree is estimated to
equal the amount of $2.8 million (as such amount may be adjusted to reflect the
final Settlement Payments, the “Indemnifiable Amount”).

4. In full satisfaction of their indemnification obligations under the Agreement
on account of the Settlement Payments, the Shalom Sellers hereby further agree
that (i) simultaneously with the execution and delivery of this letter
agreement, they shall deliver to the Company a duly executed promissory note
(the “Note”) providing for the payment to the Company, no later than the close
of business on August 14, 2007 (the “Payment Deadline”), of an amount (the “Cash
Amount”) equal to the sum of (x) the Indemnifiable Amount (estimated as of the
date of the Note), plus (y) all attorneys’ fees, accountant’s fees and other
out-of-pocket costs and expenses incurred by TGM or the Company in respect of
the tax audit and the Settlement Payments (estimated as of the date of the
Note), plus (z) the amount of any Taxes that are imposed on the Company as a
result of the delivery of such Cash Amount and/or any subsequent use of the Cash
Amount to acquire debt of the Company (including, without limitation, as a
result of the Company incurring cancellation of indebtedness income, and taking
into account any additional Taxes imposed as a result of the delivery and/or use
of the Cash Amount attributable to clause (z), recursively), if any (estimated
as of the date of the Note), (ii) the Cash Amount shall be treated as additional
paid-in capital of the Company, to be used by the Company to buy back 11 3/4%
Second Priority Senior Secured Notes in a privately negotiated transaction to be
separately arranged by the Shalom Sellers, (iii) they shall waive, release and
forgive any payment or consideration, in cash or in kind, including shares, from
the Company in connection with the delivery of the



--------------------------------------------------------------------------------

Note and the payment of the Cash Amount, and shall accept no such payment or
consideration, (iv) they shall cause to be pledged to the Company 11 3/4% Second
Priority Senior Secured Notes issued by the Company in a principal amount equal
to the Cash Amount as calculated in accordance with clause (i) above to secure
the full payment of the Cash Amount, (v) they shall cause the Indemnifiable
Amount and the Cash Amount to be adjusted upward or downward, as the case may
be, to reflect any change between the estimated amounts in respect of which the
Indemnifiable Amount and the Cash Amount are calculated as of the date hereof
and as of the date of the Note, and the result of calculating clauses (x),
(y) and (z) above by reference to actual and not estimated amounts, such
adjustment to be agreed in writing by the parties, and (vi) notwithstanding the
fact that the Company may be jointly and severally liable with the Main Sellers
as an indemnitor to CVC under the Agreement, they shall waive any and all right
to seek or obtain contribution from the Company or any of its subsidiaries or
affiliates, in cash or in kind, in respect of the indemnification obligations
subject of this letter agreement and agree to seek or obtain no such
contribution. It is understood and agreed that provisions of clause (vi) above
shall not restrict the Shalom Sellers from seeking or obtaining contribution
from other Main Sellers in respect of the indemnification obligations subject of
this letter agreement, provided that they shall first have obtained from any
such other Main Seller a covenant to the same effect as the provisions of clause
(vi) above, in form and substance satisfactory to CVC, and that the Company and
CVC shall have been made express third party beneficiaries thereof.

5. The provisions of Section 10.12 and 10.13 of the Agreement shall apply to
this letter agreement mutatis mutandis.

6. The Company shall be an express third party beneficiary of this letter
agreement, entitled to the enforcement of its provisions as if it were a party
hereto.

7. This letter agreement may be terminated by CVC at its option in the event
that the Shalom Sellers fail to deliver to the Company the Cash Amount by the
close of business on the Payment Deadline, provided that the agreements in
paragraph 3 shall survive such termination.

Please confirm that the foregoing is in accordance with your understanding of
our agreement by signing and returning to us a copy of this letter agreement.

 

Sincerely,

/s/ Michael Shalom

Michael Shalom, Main Seller

/s/ Anthony Shalom

Anthony Shalom, Main Seller

 

Accepted and agreed to as of

the date set forth above:

CO-INVESTMENT LLC VII (INTCOMEX) By:  

/s/ Juan P. Pallordet

Name:   Juan P. Pallordet Title:  